

image011.jpg [image011.jpg]
Banc of America Leasing & Capital, LLC
Master Lease Agreement Number: 36629-90000

This Master Lease Agreement, dated as of July 20, 2020 (this “Agreement”), is by
and between Banc of America Leasing & Capital, LLC, a Delaware limited liability
company having an office at 11333 McCormick Road, Hunt Valley, MD 21031
(together with its successors and assigns, “Lessor”), and Casella Waste Systems,
Inc. as “Lessee”, a corporation existing under the laws of the state of
Delaware, and having its chief executive office and any organizational
identification number as specified with its execution of this Agreement below.
Certain defined terms used herein are identified in bold face and quotation
marks throughout this Agreement and in Section 15 below. This Agreement sets
forth the terms and conditions for the lease of Equipment between Lessor and
each applicable Lessee pursuant to one or more "Schedules" incorporating by
reference the terms of this Agreement, together with all exhibits, addenda,
schedules, certificates, riders and other documents and instruments executed and
delivered in connection with such Schedule (as amended from time to time, a
“Lease”). Each Lease constitutes a separate, distinct and independent lease of
Equipment and contractual obligation of the applicable Lessee. This Agreement is
not an agreement or commitment by Lessor or Lessee to enter into any future
Leases or other agreements, or for Lessor to provide any financial
accommodations to Lessee. Lessor shall not be obligated under any circumstances
to advance any progress payments or other funds for any Equipment or to enter
into any Lease if there shall have occurred a material adverse change in the
operations, business, properties or condition, financial or otherwise, of Lessee
or any Guarantor. This Agreement and each Lease shall become effective only upon
execution and delivery thereof by the applicable Lessee and Lessor’s acceptance
and execution thereof at its corporate offices set forth above.


1. Lease; Term; Non-Interference. Lessor and the applicable Lessee agree to
lease Equipment described in Schedules entered into from time to time, together
with all other documentation from Lessee required by Lessor with respect to such
Lease. Upon receipt of any item or group of Equipment intended for Lease
hereunder, the applicable Lessee shall execute a Schedule, with all information
fully completed and irrevocably accepting such Equipment for Lease, and deliver
such Schedule to Lessor for its review and acceptance. Provided no Event of
Default has occurred and is continuing, Lessee shall be entitled to use and
possess the Equipment during the original Lease Term provided in the Schedule
(together with any extensions or renewals thereof in accordance with terms of
the Lease, the “Lease Term”) free from interference by any person claiming by,
through or under Lessor.


2. Rent.  “Rent” shall be payable to Lessor during the Lease Term in the amounts
and at the times provided in the Schedule. If any Rent or other amount payable
hereunder is not paid within 10 days of its due date, Lessee shall pay an
administrative late charge of 5% of the amount not timely paid. All Rent and
other amounts payable under a Lease shall be made in immediately available funds
at Lessor’s address above or such other place as Lessor shall specify in
writing. Unless otherwise provided herein, payments received under any Lease
will be applied to all interest, fees and amounts owing thereunder (other than
Rent), and then to Rent payable thereunder.


3. Net Lease; Disclaimer Of Warranties. Each Lease is a net lease and a “finance
lease” under Article 2A of the UCC, and Lessee waives all rights and remedies
Lessee may have under sections 2A-508 – 2A-522 thereof, including any right to
cancel or repudiate any Lease or to reject or revoke acceptance of any
Equipment. Upon the “Acceptance Date” provided in the Schedule for each Lease,
Lessee’s Obligations thereunder (i) shall be non-cancelable, absolute and
unconditional under all circumstances for the entire Lease Term, (ii) shall be
unaffected by the loss or destruction of any Equipment, and (iii) shall not be
subject to any abatement, deferment, reduction, set-off, counterclaim,
recoupment or defense for any reason whatsoever. LESSOR IS NOT A VENDOR OR AGENT
OF THE EQUIPMENT VENDOR, AND HAS NOT ENGAGED IN THE SALE OR DISTRIBUTION OF ANY
EQUIPMENT. LESSOR MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AS
TO TITLE, MERCHANTABILITY, PERFORMANCE, CONDITION, EXISTENCE, FITNESS OR
SUITABILITY FOR LESSEE'S PURPOSES OF ANY EQUIPMENT, PATENT, TRADEMARK OR
COPYRIGHT INFRINGEMENTS, THE CONFORMITY OF THE EQUIPMENT TO THE DESCRIPTION
THEREOF IN ANY LEASE, OR ANY OTHER REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO THE EQUIPMENT. If Equipment is not delivered or properly installed,
does not operate as warranted, becomes obsolete, or is unsatisfactory for any
reason, Lessee shall make all claims on account thereof solely against Vendor
and not against Lessor. Lessee is solely responsible for the selection,
shipment, delivery and installation of the Equipment and its Vendors, expressly
disclaims any reliance upon any statements or representations made by Lessor in
connection therewith, and has received and approved the terms of any purchase
orders, warranties, licenses or agreements with respect to the Equipment. During
the Lease Term, Lessee shall be entitled, on a non-exclusive basis, to enforce
any applicable Vendor warranties, to the extent permitted thereby and by
applicable law. Lessor assigns such warranties to Lessee, to the extent
permitted thereby, and agrees to cooperate with Lessee, at Lessee’s sole cost
and expense, in making any reasonable claim against such Vendor arising from any
defect in the Equipment.


4. Use; Maintenance; Location; Inspection. Lessee shall: (i) use, operate,
protect and maintain the Equipment (a) in good operating order, repair,
condition and appearance, in the same condition as when received, ordinary wear
and tear excepted, (b) consistent with prudent industry practice (but in no
event less than the extent to which Lessee maintains other similar equipment in
the prudent management of its assets and properties), and (c) in compliance with
all applicable insurance policies, laws, ordinances, rules, regulations and
manufacturer's recommended maintenance and repair procedures, and (ii) maintain
comprehensive books and records regarding the use, operation, maintenance and
repair of the Equipment. The Equipment shall be used only within the 48
contiguous United States, solely for business purposes (and not for any
consumer, personal, home, or family purpose), and shall not be abandoned or used
for any unlawful purpose. Lessee shall not discontinue use of any Equipment
except for normal maintenance nor, through modifications, alterations or
otherwise, impair the current or residual value, useful life, utility or
1
Master Lease Agreement

--------------------------------------------------------------------------------



originally intended function of any Equipment without Lessor's prior consent.
Any replacement or substitution of parts, improvements, upgrades, or additions
to the Equipment during the Lease Term shall be the property of Lessor and
subject to the Lease, except that if no Event of Default exists, Lessee may at
its expense remove improvements or additions provided by Lessee that can be
readily removed without impairing the value, function or remaining useful life
of the Equipment. If requested by Lessor, Lessee shall cause Equipment to be
plainly marked to disclose Lessor's ownership, as reasonably specified by
Lessor. Except for property in transit, short-term temporary locations in the
ordinary course of business, and any location identified in another Schedule,
Lessee shall not change the location or, in the case of over-the-road vehicles,
the base of any Equipment specified in its Schedule without notice to the
Lessor. Lessor shall have the right to enter any premises where Equipment is
located and inspect it (together with related books and records) at any
reasonable time with reasonable prior notice.


5. Loss and Damage. Lessee assumes all risk of (and shall promptly notify Lessor
in writing of any occurrence of) any damage to or loss, theft, confiscation or
destruction of any Equipment from any cause whatsoever (a “Casualty”) from the
date shipped or otherwise made available to Lessee and continuing until it is
returned to and accepted by Lessor in the condition required by the Lease,
including Section 8 of this Agreement. If any Equipment suffers a Casualty which
Lessor determines is reparable, Lessee shall at its expense promptly place the
same in good repair, condition or working order. If any Equipment suffers a
Casualty which Lessor determines is beyond repair or materially impairs its
residual value (a “Total Loss”), Lessee shall at Lessee’s option (unless an
Event of Default has occurred and is then continuing, in which case it shall be
at Lessor’s option) either (a) promptly replace such Equipment with a similar
item reasonably acceptable to Lessor having an equivalent value, utility and
remaining useful life of such Equipment, whereupon such replacement items shall
constitute Equipment for all purposes the Lease, or (b) on the next Rent payment
date occurring at least 30 days following such Casualty (or, if none, within 30
days) pay Lessor the Stipulated Loss Value for such Equipment, together with all
Rent scheduled for payment on such date, and all accrued interest, late charges
and other amounts then due and owing under the Lease. Upon such payment
following a Total Loss, the Lease with respect to the Equipment suffering a
Total Loss shall terminate, and Lessor shall transfer to the Lessee all of its
right, title and interest in such Equipment, free from all liens and
encumbrances created by Lessor, but otherwise on an “AS-IS, WHERE-IS,” quitclaim
basis. If less than all Equipment under a Schedule suffers a Total Loss, (i) the
Stipulated Loss Value with respect to any such item of Equipment shall be
calculated by reference to the allocable portion of “Lessor’s Cost” provided in
the applicable Schedule, Rent or other amount related to such item, as
reasonably determined by Lessor, and (ii) the remaining Rent under the Schedule
shall be proportionately reduced as reasonably calculated by Lessor upon
Lessor’s receipt of the payments described above.


6. Insurance. Lessee, at its own expense, shall keep each item of Equipment
insured against all risks for its replacement value, and in no event less than
its Stipulated Loss Value, and shall maintain public liability and, with respect
to Equipment that is over-the-road vehicles, automotive liability insurance
against such risks and for such amounts as Lessor may reasonably require. All
such insurance shall (a) be with companies rated “A-” or better by A.M. Best
Company, in such form as Lessor shall approve, (b) specify Lessor and Lessee as
insureds and provide that it may not be canceled or altered in any way that
would affect the interest of Lessor without at least 20 days' prior written
notice to Lessor (10 days' in the case of nonpayment of premium), (c) be
primary, without right of contribution from any other insurance carried by
Lessor and contain waiver of subrogation and “breach of warranty” provisions
satisfactory to Lessor, (d) provide that all amounts payable by reason of loss
or damage to Equipment shall be payable to Lessor, unless Lessor otherwise
agrees, and (e) contain such other endorsements as Lessor may reasonably
require. Lessee shall provide Lessor with evidence satisfactory to Lessor of the
required insurance upon the execution of any Schedule and promptly upon any
renewal of any required policy.
        Notwithstanding the foregoing, Lessee need not maintain all risk
property damage insurance (“Property Insurance”) for the Equipment, and shall
maintain adequate self-insurance for all such risks, if and for so long as: (i)
no Event of Default exists; (ii) such self-insurance is consistent with prudent
industry practice for equipment similar to the Equipment; (iii) Lessee does not
maintain third-party insurance for other similar equipment it may own or lease;
and (iv) Lessee maintains adequate reserves for such exposure in accordance with
generally accepted accounting principles and prudent industry practice; it being
understood and agreed that if any item of Equipment is lost, stolen,
confiscated, destroyed or damaged beyond repair, Lessee shall, on or before the
next Rent payment date occurring at least 30 days following such Casualty (or,
if none, within 30 days) , unconditionally pay to Lessor the Stipulated Loss
Value and other amounts payable in accordance with this Agreement; provided,
however, that upon the occurrence of an Event of Default, then Lessee agrees,
upon receipt of notice from Lessor, to obtain Property Insurance from a third
party insurer complying in all respects with the terms of the preceding
paragraph.


7. Indemnities; Taxes. Lessee's indemnity and reimbursement obligations set
forth below shall survive the cancellation, termination or expiration of any
Lease or this Agreement.
        (a) General Indemnity. Lessee shall indemnify, on an after-tax basis,
defend and hold harmless Lessor and its respective officers, directors,
employees, agents and Affiliates (“Indemnified Persons”) against all claims,
liabilities, losses and expenses whatsoever (except those caused by the
Indemnified Person's gross negligence or willful misconduct), including court
costs and reasonable attorneys' fees and expenses (together, “Attorneys’ Fees”),
in any way relating to or arising out of the Equipment or any Lease at any time,
or the ordering, acquisition, rejection, installation, possession, maintenance,
use, ownership, condition, destruction or return of the Equipment, including any
claims based in negligence, strict liability in tort, environmental liability or
infringement.
        (b) General Tax Indemnity. Lessee shall pay or reimburse Lessor, and
indemnify, defend and hold Lessor harmless from, on an after-tax basis, all
taxes, assessments, fees and other governmental charges paid or required to be
paid by Lessor or Lessee in any way arising out of or related to the Equipment
or any Lease before or during the Lease Term or after the Lease Term following
an Event of Default, including foreign, Federal, state, county and municipal
fees, taxes and assessments, and property, value-added, sales, use, gross
receipts, excise, stamp and documentary taxes, and all related penalties, fines,
additions to tax and interest charges (“Impositions”), excluding only Federal
and state taxes based on Lessor's net income unless such taxes are in lieu of
any Imposition Lessee would otherwise be required to pay hereunder. Lessee shall
timely pay any Imposition for which Lessee is primarily responsible under law
and any other Imposition not payable or not paid by Lessor, but Lessee shall
have no obligation to pay any Imposition being contested in good faith and by
appropriate legal proceedings, the nonpayment of which does not, in the opinion
of Lessor, result in a material risk of adverse effect on the title, property,
use, disposition or other rights of Lessor with respect to the Equipment. Upon
Lessor's
2
Master Lease Agreement

--------------------------------------------------------------------------------



request, Lessee shall furnish proof of its payment of any Imposition.
Notwithstanding the foregoing, Lessee shall not be liable for any penalties or
interests, or any Impositions, to the extent the same arise as a result of
Lessor’s gross negligence or willful misconduct.
        (c) Income Tax Indemnity. Lessor shall be treated for federal and state
income tax purposes as the owner of the Equipment and shall be entitled to take
into account certain Tax Benefits in computing its income tax liabilities in
connection with any Lease. If Lessor suffers a Tax Loss by reason of any act or
failure to act by Lessee, or Lessee’s breach of any representation, warranty or
agreement in any Lease then, upon Lessor's demand and at Lessor's option,
either: (i) all further Rent under the Lease, if any, shall be increased by an
amount, or (ii) Lessee shall pay Lessor a lump sum amount, which in either case
shall maintain the net economic after-tax yield, cash-flow and rate of return
Lessor originally anticipated, based on Lessor’s federal and state corporate
income tax rate in effect on the Acceptance Date of the applicable Schedule and
other assumptions originally used by Lessor in evaluating the transaction and
setting the Rent therefor and other terms thereof. Lessee shall also pay Lessor
on demand all interest, costs (including Attorneys’ Fees), penalties and
additions to tax associated with the Tax Loss. Lessor shall have no obligation
to contest any Tax Loss. All references to “Lessor” in this Section 7(c) shall
include (A) Lessor's successors and Assignees, and (B) each member of the
affiliated group of corporations, as defined in Section 1504(a) of the Code, of
which Lessor or such successor or Assignee is at any time a member. As used
herein: “Tax Benefits” means all items of income, deduction (including
depreciation consistent with Lessee's representation in the applicable
Schedule), credit, gain or loss relating to ownership of the Equipment as are
provided to owners of similar equipment under the Code and applicable state tax
laws in effect on the Acceptance Date of such Schedule; and “Tax Loss” means and
will be deemed to be suffered if Lessor loses, is delayed in claiming, is
required to recapture, is not allowed or may not claim all or any portion of any
Tax Benefits, provided, however, that Lessee shall be under no obligation to
make any payments with respect to a Tax Loss to the extent that it (1) is caused
by Lessor's failure to have sufficient taxable income to benefit from any Tax
Benefits, or (2) results from any disposition of Equipment by Lessor other than
a disposition of Equipment following an Event of Default.


8. Return. Except as otherwise provided in this Agreement and the Schedules,
upon any cancellation, termination or expiration of any Lease (after the
occurrence of an Event of Default or otherwise), Lessee shall, at its expense,
cause the Equipment to be prepared and adequately protected for shipment by an
authorized manufacturer’s representative and either surrender it to Lessor in
place or, if instructed by Lessor, ship the Equipment to Lessor, freight and
insurance pre-paid, to a place designated by Lessor within the 48 contiguous
United States, in the condition required under Section 4 hereof and under the
applicable Schedule, able to be put into immediate service and to perform at
manufacturer's rated levels (if any), together with all related manuals,
documents and records, and, if applicable, reassembled by an authorized
manufacturer’s representative and immediately qualified for the manufacturer’s
(or its authorized servicing representative’s) then available service contract
or warranty. If requested by Lessor, Lessee shall, at its expense: (i) cause the
Equipment to qualify for all applicable licenses or permits necessary for its
operation and for its intended purpose, and to comply with all specifications
and requirements of applicable federal, state and local laws, regulations and
ordinances; (ii) provide safe, suitable storage, acceptable to Lessor, for the
Equipment for a period not to exceed [30] days from the date of return; and
(iii) cooperate with Lessor in attempting to remarket the Equipment, including
display and demonstration to prospective parties, and to the extent permitted by
applicable law and contractual obligations, allowing Lessor to conduct a private
sale on Lessee's premises. If Lessee does not surrender or return any item of
Equipment to Lessor on the date or in the condition required under a Lease, in
addition to all other available rights and remedies, at Lessor's election, such
Equipment shall continue to be subject to all the terms and conditions of the
Lease, with Rent and other charges continuing to accrue and be payable under the
Lease with respect to such Equipment until it is so surrendered or returned to
Lessor, except that Rent shall accrue at 125% of the last Rent allocable to such
item of Equipment (as reasonably calculated by Lessor) during the Lease Term,
payable on demand.


9. Lessee Representations and Agreements. Lessee represents, warrants and agrees
that: (a) Lessee has had for the previous 5 years (except as previously
disclosed to Lessor in writing) the legal name and form of business organization
in the state described above; (b) Lessee’s chief executive office and notice
address, taxpayer identification number and any organizational identification
number is as described with its execution of this Agreement below; (c) Lessee
shall notify Lessor in writing at least 30 days before changing its legal name,
state of organization, chief executive office location or organizational
identification number; (d) Lessee is duly organized and existing in good
standing under the laws of the state described above and all other jurisdictions
where legally required in order to carry on its business, shall maintain its
good standing in all such jurisdictions (unless the failure to be in good
standing would not result in a material adverse effect on Lessee), and shall
conduct its businesses and manage its properties in compliance in all material
respects with all applicable laws, rules or regulations binding, in any
jurisdiction, on Lessee including, without limitation, all anti-money laundering
laws and regulations; (e) the execution, delivery and performance of this
Agreement, each Lease and Related Agreement to which it is a party has been duly
authorized by Lessee, each of which are and will be binding on and enforceable
against Lessee in accordance with their terms, and do not and will not
contravene any other material instrument or agreement binding on Lessee; and (f)
there is no pending litigation, tax or environmental claim, proceeding, written
dispute or regulatory or enforcement action (and Lessee shall promptly notify
Lessor of any of the same that may hereafter arise) that would reasonably be
expected to materially adversely affect any Equipment or Lessee's financial
condition or materially impair its ability to perform its Obligations.


10. Title; Property; Additional Security. (a) Title; Personal Property. Each
Lease is and is intended to be a lease of personal property for all purposes.
Lessee does not acquire any right, title or interest in or to any Equipment,
except the right to use and possess the same under the terms of the applicable
Lease. Except as specifically provided in the applicable Schedule, Lessee has no
right or option to extend the Lease Term of a Lease or purchase any Equipment.
Lessee assigns all of its rights (but none of its obligations) to Lessor under
any purchase orders, invoices or other contracts of sale with respect to the
Equipment, and conveys whatever right, title and interest it may now or
hereafter have in any Equipment to Lessor. Lessor shall be the sole owner of
Equipment free and clear of all liens or encumbrances, other than Lessee’s
rights under the Lease. Lessee will not create or permit to exist any lien,
security interest, charge or encumbrance on any Equipment except those created
by Lessor. The Equipment shall remain personal property at all times,
notwithstanding the manner in which it may be affixed to realty. Lessee shall
obtain and record such instruments and take such steps reasonably requested by
Lessor as may be necessary to (i) prevent any creditor, landlord, mortgagee or
other entity (other than Lessor) from having any lien, charge, security interest
or encumbrance on any Equipment, and (ii) ensure Lessor's right of access to and
removal of Equipment in accordance with the Lease.
3
Master Lease Agreement

--------------------------------------------------------------------------------



        (b) Additional Security. To secure the punctual payment and performance
of Lessee’s Obligations under each Lease and, as a separate grant of security,
to secure the payment and performance of all other Obligations owing to Lessor,
Lessee grants to Lessor a continuing security interest in the Collateral,
provided, however, that if there then exists no Event of Default, Lessor’s
security interest in Collateral subject to a Lease shall terminate upon the
payment and performance of all Obligations of Lessee under the applicable Lease.
Notwithstanding the grant of a security interest in any Collateral, Lessee shall
have no right to sell, lease, rent, dispose or surrender possession, use or
operation of any Equipment to any third parties without the prior written
consent of Lessor, in each case, except to another Lessee or subsidiary thereof,
and except for Permitted Third Party Uses. “Permitted Third Party Uses” means
that Equipment can be operated by (but not sublet to) third parties under the
direction or supervision of Lessee or a co-Lessee as part of a contract of which
Lessee or a co-Lessee is a party, and that authorizes, directs or requires
Lessee or a co-Lessee to utilize a third party for operational purposes. The
foregoing grant of a security interest shall not of itself be a factor in
determining whether any Lease creates a lease or security interest in the
Equipment under applicable provisions of the UCC.


11. Default. Each of the following (a “Default”) shall, with the giving of any
notice or passage of any time period specified, constitute an "Event of Default"
hereunder and under all Leases: (1) Lessee fails to pay any Rent or other amount
owing under any Lease within 10 days of its due date; (2) Lessee fails to
maintain insurance as required herein, or sells, leases, subleases, assigns,
conveys, or suffers to exist any lien, charge, security interest or encumbrance
on, any Equipment without Lessor's prior consent, or any Equipment is subjected
to levy, seizure or attachment; (3) Lessee fails to perform or comply with any
other covenant or obligation under any Lease or Related Agreement and such
failure continues for 30 days after written notice thereof by Lessor to Lessee;
(4) any representation, warranty or other written statement made to Lessor by
Lessee in connection with this Agreement, any Lease, Related Agreement or other
Obligation, or by any Guarantor pursuant to any Guaranty (including any
representation concerning financial statements) proves to have been incorrect in
any material respect when made; (5) Lessee (w) with the exception of
intra-company transactions involving only Lessee and/or one of more of its
Affiliates (and provided that the surviving entity, if applicable, is the
Lessee, a co-lessee or a Guarantor, or the surviving entity executes a co-lessee
addendum), consummates any merger or consolidation with, or sells or transfers
all or any substantial portion of its assets to, or enters into any partnership
or joint venture other than in the ordinary course of business with, any entity,
(x) dies (if a natural person), dissolves, liquidates or ceases or suspends the
conduct of business, or ceases to maintain its existence (unless the Lessee
liquidates into or transfers any remaining assets to an Affiliate and such
Affiliate is or becomes a co-lessee hereunder), , (y) if Lessee is a privately
held entity, suffers any transaction or series of transactions as a result of
which Lessee is not directly or indirectly owned or controlled by Casella Waste
Systems, Inc., or (z) if Lessee is a publicly held entity, there shall be a
change in the ownership of Lessee's stock or other equivalent ownership interest
such that Lessee is no longer subject to the reporting requirements of, or no
longer has a class of equity securities registered under, the Securities Act of
1933 or the Securities Exchange Act of 1934; (6) Lessee undertakes any general
assignment for the benefit of creditors or commences any voluntary case or
proceeding for relief under the federal bankruptcy code, or any other law for
the relief of debtors, or takes any action to authorize or implement any of the
foregoing; (7) the filing of any petition or application against Lessee under
any law for the relief of debtors, including proceedings under the federal
bankruptcy code, or for the subjection of property of Lessee to the control of
any court, receiver or agency for the benefit of creditors if such petition or
application is consented to by Lessee or is otherwise not dismissed within 60
days from the date of filing; (8) any material default occurs and continues past
any applicable grace or cure period under any other lease, credit or other
agreement or instrument to which Lessee and Lessor or any Affiliate of Lessor
are now or hereafter party; (9) any material default occurs and continues past
any applicable grace or cure period under any other debt obligation under any
agreement or instrument to which Lessee is a party and under which there is
outstanding, owing or committed an aggregate amount greater than $20,000,000;
(10) any attempted repudiation, breach or default of any Guaranty which
continues past any applicable grace or cure period; or (11) the occurrence of
any event described in clauses (4) through (9) above with reference to any
Guarantor. Lessee shall promptly notify Lessor in writing of any Default or
Event of Default.


12. Remedies. (a) Upon the occurrence of an Event of Default, Lessor may, in its
discretion, exercise any one or more of the following remedies with respect to
any or all Leases or Equipment: (1) cause Lessee to promptly discontinue use of
or disable any Equipment, or to assemble and return any Equipment or other
Collateral in accordance with the terms of the applicable Lease; (2) remedy such
Event of Default or proceed by court action, either at law or in equity, to
enforce performance of the applicable provisions of any Lease; (3) with or
without court order, enter upon the premises where Equipment is located and
repossess and remove the same, all without liability for damage to such premises
or by reason such entry or repossession, except for Lessor's negligence, gross
negligence or willful misconduct; (4) dispose of any Equipment in a public or
private transaction, or hold, use, operate or keep idle the Equipment, free and
clear of any rights or interests of Lessee therein; (5) recover damages
permissible under the UCC for the breach of any Lease, including the payment of
all Rent and other amounts payable thereunder (discounted at the Discount Rate
with respect to any accelerated future amounts), and all costs and expenses
incurred by Lessor in exercising its remedies or enforcing its rights thereunder
(including all Attorneys’ Fees); (6) by written notice to Lessee, cancel any
Lease and, as liquidated damages for the loss of Lessor's bargain and not as a
penalty, declare immediately due and payable an amount equal to the Stipulated
Loss Value applicable to such Leases which Lessee acknowledges to be reasonable
liquidated damages in light of the anticipated harm to Lessor that might be
caused by an Event of Default and the facts and circumstances existing as of the
Acceptance Date of each Lease; (7) without notice to Lessee, apply or set-off
against any Obligations all security deposits, advance payments, proceeds of
letters of credit, certificates of deposit (whether or not matured), securities
or other additional collateral held by Lessor or otherwise credited by or due
from Lessor to Lessee; or (8) pursue all other remedies provided under the UCC
or other applicable law. Upon the commencement of any voluntary case under the
federal bankruptcy code concerning the Lessee, the remedy provided in clause (6)
above shall be automatically exercised without the requirement of prior written
notice to Lessee or of any other act or declaration by Lessor, and the
liquidated damages described therein shall be immediately due and payable.
Lessee shall pay interest equal to the lesser of (a) 12% per annum, or (b) the
highest rate permitted by applicable law (“Default Rate”) on (i) any amount
other than Rent owing under any Lease and not paid when due, (ii) Rent not paid
within 30 days of its due date, and (iii) any amount required to be paid upon
cancellation of any Lease under this Section 12. Any payments received by Lessor
after an Event of Default, including proceeds of any disposition of Equipment,
shall be applied in the following order: (A) to all of Lessor's costs (including
Attorneys’ Fees), charges and expenses incurred in taking, removing, holding,
repairing and selling or leasing the Equipment or other Collateral or enforcing
the provisions hereof; (B) to the extent not previously paid by Lessee, to pay
Lessor for any damages then remaining unpaid hereunder; (C) to reimburse Lessee
for any sums previously paid by Lessee as damages hereunder; and (D) the
balance, if any, shall be retained by Lessor.
4
Master Lease Agreement

--------------------------------------------------------------------------------



        (b) No remedy referred to in this Section 12 shall be exclusive, each
shall be cumulative (but not duplicative of recovery of any Obligation) and in
addition to any other remedy referred to above or otherwise available to Lessor
at law or in equity, and all such remedies shall survive the cancellation of any
Lease. Lessor’s exercise or partial exercise of, or failure to exercise, any
remedy shall not restrict Lessor from further exercise of that remedy or any
other available remedy. No extension of time for payment or performance of any
Obligation shall operate to release, discharge, modify, change or affect the
original liability of Lessee for any Obligations, either in whole or in part.
Lessor may proceed against any Collateral or Guarantor, or may proceed
contemporaneously or in the first instance against Lessee, in such order and at
such times following an Event of Default as Lessor determines in its sole
discretion. In any action to repossess any Equipment or other Collateral, Lessee
waives any bonds and any surety or security required by any applicable laws as
an incident to such repossession. Notices of Lessor's intention to accelerate,
acceleration, nonpayment, presentment, protest, dishonor, or any other notice
whatsoever (other than notices of Default specifically required of Lessor
pursuant to Section 11 above) are waived by Lessee and any Guarantor. Any notice
given by Lessor of any disposition of Collateral or other intended action of
Lessor which is given in accordance with this Agreement at least 10 business
days prior to such action, shall constitute fair and reasonable notice of such
action.


13. Assignment. Lessor and any Assignee may assign or transfer any of Lessor's
interests in any Lease or Equipment without notice to Lessee, subject, however,
to the rights of Lessee to use and possess the Equipment under such Lease for so
long as no Event of Default has occurred and is continuing. Lessee agrees that:
(i) the rights of any Assignee shall not be affected by any breach or default of
Lessor or any prior Assignee, and Lessee shall not assert any defense, rights of
set-off or counterclaim against any Assignee, nor hold or attempt to hold such
Assignee liable for any such breach or default (provided, however, that, Lessee
shall retain the right to sue Lessor or any prior Assignee with respect to any
such breach or default of Lessee or any prior Assignee, notwithstanding an
assignment by Lessor or any prior Assignee; (ii) no Assignee shall be required
to assume any obligations of Lessor under any Lease except the obligation of
non-interference in Section 1 above, (iii) any Assignee expressly assuming the
obligations of Lessor shall thereupon be responsible for Lessor's duties under
the applicable Lease accruing after assignment and Lessor shall be released from
such duties, and (iv) Lessee shall execute and deliver upon request such
additional documents, instruments and assurances as Lessor deems necessary in
order to (y) acknowledge and confirm all of the terms and conditions of any
Lease and Lessor's or such Assignee’s rights with respect thereto, and Lessee’s
compliance with all of the terms and provisions thereof, and (z) preserve,
protect and perfect Lessor’s or Assignee’s right, title or interest hereunder
and in any Equipment, including, without limitation, such UCC financing
statements or amendments, control agreements, corporate or member resolutions,
votes, notices of assignment of interests, and confirmations of Lessee’s
obligations and representations and warranties with respect thereto as of the
dates requested. Lessor may disclose to any potential Assignee any information
regarding Lessee, any Guarantor and their Affiliates. Lessee shall not assign,
pledge, hypothecate or in any way dispose of any of its rights or obligations
under any Lease (except amongst Lessees or in connection with Lessee’s grant of
a lien on all or substantially all of its assets in a financing transaction), or
enter into any sublease of any Equipment, without Lessor's prior written
consent. Any such purported assignment, pledge, hypothecation, disposal or
sublease by Lessee made without Lessor’s prior written consent shall be null and
void.


14. Financial and Other Data. (a) During any Lease Term, Lessee shall (i)
maintain books and records in accordance with generally accepted accounting
principles consistently applied (“GAAP”) and prudent business practice; (ii)
promptly provide Lessor, within 120 days after the close of each fiscal year,
and, upon Lessor's request, within 45 days of the end of the first three fiscal
quarter of Casella Waste Systems, Inc.’s fiscal year, a copy of financial
statements for Casella Waste Systems, Inc. requested by Lessor, in each case
prepared in accordance with GAAP (in the case of quarterly financial statements,
except for the absence of footnotes and subject to year-end adjustments), and
(in the case of annual statements) audited by independent certified public
accountants and (in the case of quarterly statements) certified by the chief
financial officer of Casella Waste Systems, Inc.; provided, however, that for so
long as Casella Waste Systems, Inc. is legally and timely filing annual and
quarterly financial reports on Forms 10-K and 10-Q with the Securities and
Exchange Commission which are readily available to the public, the filing of
such reports shall satisfy the foregoing financial statement reporting
requirements for such entity; and (iii) furnish Lessor all other financial
information and reports and such other information as Lessor may reasonably
request concerning Lessee, any Guarantor and their respective affairs, or the
Equipment or its condition, location, use or operation.
        (b) Lessee represents and warrants that all information and financial
statements at any time furnished by or on behalf of Lessee or any Guarantor
fairly present in all material respects as of their respective dates, results of
operations and the financial condition of Lessee, such Guarantor or other entity
they purport to cover. Subject to Section 14(c) and applicable law, credit and
other information regarding Lessee, any Guarantor or their Affiliates, any Lease
or Equipment may be disclosed by Lessor to its Affiliates, agents and potential
Assignees, notwithstanding anything contained in any agreement that may purport
to limit or prohibit such disclosure.
        (c) Lessor agrees to maintain the confidentiality of all Information (as
defined below), except that Information may be disclosed: (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood and agreed that such
disclosures shall be limited those who reasonably need to know the information
for the purposes of administering and enforcing Lessor’s rights with respect to
this Agreement, any Lease or Related Agreement and that the persons or entities
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (ii) to
the extent requested by any regulatory authority; (iii) to the extent required
by any requirement of law, regulation, order, or directive of any governmental
entity, or by any subpoena or similar legal process; (iv) to any other party to
this Agreement; (v) in connection with the exercise of any remedies hereunder or
under this Agreement, any Lease or Related Agreement or any suit, action or
proceeding relating to this Agreement, any Lease or Related Agreement or the
enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this subsection, to any
assignee of, or any prospective assignee of, any of its rights or obligations
under this Agreement, any Lease or Related Agreement; (vii) on a confidential
basis, to any rating agency in connection with rating Lessee or its Affiliates;
(viii) with the written consent of Lessee, any Guarantor, or to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this subsection or (y) becomes available to Lessor on a non-confidential basis
from a source other than Lessee or any Guarantor. For the purposes of this
Section, “Information” means all information received from Lessee, any Guarantor
or any of their Affiliates relating to Lessee, any Guarantor or any of their
Affiliates or its or their respective business, other than any such information
that is available to Lessor on a non-confidential basis prior to disclosure by
the disclosing party; provided, that, in the case of information received from
Lessee, any Guarantor or any of their Affiliates after the date hereof (a) all
financial statements and other financial information shall be considered
confidential and (b) any other information that is clearly identified at the
time of delivery as confidential shall be
5
Master Lease Agreement

--------------------------------------------------------------------------------



considered confidential. Any person or entity required to maintain the
confidentiality of Information as provided in this subsection shall be
considered to have complied with its obligation to do so if such person or
entity has exercised the same degree of care to maintain the confidentiality of
such Information as such person or entity would accord to its own confidential
information.


15. Definitions
        As used herein, the following terms shall have the meanings assigned or
referred to them below:
        “Affiliate” means any entity controlling, controlled by or under common
control with the referent entity; “control” includes (i) the ownership of 25% or
more of the voting stock or other ownership interest of any entity and (ii) the
status of a general partner of a partnership or managing member of a limited
liability company.
        “Assignee” means any assignee or transferee of all or any of Lessor’s
right, title and interest in any Lease or any Equipment.
        ”Code” means the Internal Revenue Code of 1986, as amended.
        "Collateral" means and includes all of Lessee's right, title and
interest in and to all Equipment, together with: (i) all accessions to such
Equipment; (ii) all insurance, warranty and other claims against third parties
with respect to any Equipment; (iii) all software and other intellectual
property rights embedded in such Equipment; (iv) proceeds of all of the
foregoing, including insurance proceeds; and (v) all books and records regarding
the foregoing, in each case, now existing or hereafter arising.
        “Discount Rate” means the 1-year Treasury Constant Maturity rate as
published in the Selected Interest Rates table of the Federal Reserve
statistical release H.15(519) for the week ending immediately prior to the
original Acceptance Date of a Lease (or if such rate is no longer determined or
published, a successor or alternate rate selected by Lessor).
        “Equipment” means the items, units and groups of personal property,
licensed materials and fixtures described in each Schedule, together with all
replacements, parts, additions, accessories and substitutions therefor; and
“item of Equipment” means a “commercial unit” as defined and described in
Article 2A of the UCC, and includes each functionally integrated and separately
marketable group or unit of Equipment.
        “Guarantor” means Casella Waste Systems, Inc., or (if applicable) any
other guarantor, surety, or co-lessee of Lessee, or other party liable in any
capacity for the payment or performance of any Obligations of Lessee.
        “Guaranty” means any guaranty, surety instrument, security, indemnity,
“keep-well” agreement or other instrument or arrangement from or with any
Guarantor.
        "Obligations" means and includes all obligations of Lessee owing to
Lessor under this Agreement, any Lease or Related Agreement, or of any Guarantor
owing to Lessor under any Guaranty, now existing or hereafter arising, direct or
indirect, joint or several, absolute or contingent, whether for payment or
performance, regardless of how the same may arise or by what instrument,
agreement or book account they may be evidenced.
        “Related Agreement” means and includes any Guaranty and any approval
letter or progress payment, assignment, security or other agreement or addendum
related to this Agreement, any Lease or any Collateral to which Lessee or any
Guarantor is a party.
        “Stipulated Loss Value” means, as of any particular date, the product
obtained by multiplying the “Lessor’s Cost” specified in the Schedule by the
percentage set forth in the “Schedule of Stipulated Loss Values” attached to the
Schedule, specified opposite the Rent installment number (or date) becoming due
immediately after the Casualty, Event of Default or other event requiring the
calculation of Stipulated Loss Value. If there is no Schedule of Stipulated Loss
Values attached to a Schedule, or if the Schedule of Stipulated Loss Values does
not otherwise cover an applicable Rent installment number (or date), Stipulated
Loss Value on any applicable Rent payment date shall equal the net present value
of: (a) all unpaid Rent for the remainder of the Lease Term, plus (b) the amount
of any purchase obligation, fixed price purchase option, or TRAC amount payment
or, if there is no such obligation, option or payment, then the fair market
value of the Equipment as of the end of the Lease Term, as estimated by Lessor
in its sole discretion, all discounted to present value at the Discount Rate.
        “UCC” means the Uniform Commercial Code in effect in the state specified
in Section 16(f) of this Agreement.
        “Vendor” means the manufacturer, distributor, supplier or other seller
(whether or not a merchant or dealer) of the Equipment and any sales
representative or agent thereof.


16. Miscellaneous. (a) At Lessor's request, Lessee shall execute, deliver, file
and record such financing statements and other documents as Lessor deems
necessary to protect Lessor's interest in the Equipment and to effectuate the
purposes of any Lease or Related Agreement, and Lessee authorizes, and
irrevocably appoints Lessor as its agent and attorney-in-fact, with right of
substitution and coupled with an interest, to (i) execute, deliver, file, and
record any such item, and to take such action for Lessee and in Lessee's name,
place and stead, (ii) make minor corrections to manifest errors in factual data
in any Schedule and any addenda, attachments, exhibits and riders thereto, and
(iii) after the occurrence of an Event of Default, enforce claims relating to
the Equipment against insurers, Vendors or other persons, and to make, adjust,
compromise, settle and receive payment under such claims; but without any
obligation to do so.
        (b) Federal law requires all financial institutions to obtain, verify
and record information that identifies each entity that obtains a loan or other
financial accommodation. The first time Lessee requests a financial
accommodation from Lessor, the Lessor may ask for Lessee’s (or any Guarantor’s)
legal name, address, tax ID number and other identifying information. Lessee
shall promptly provide copies of business licenses or other documents evidencing
the existence and good standing of Lessee or any Guarantor requested by Lessor.
        (c) Time is of the essence in the payment and performance of all of
Lessee’s Obligations under any Lease or Related Agreement. This Agreement, and
each Lease or Related Agreement may be executed in one or more counterparts,
each of which shall constitute one and the same agreement. All demands, notices,
requests, consents, waivers and other communications concerning this Agreement
and any Lease or Related Agreement shall be in writing and shall be deemed to
have been duly given when received, personally delivered or three business days
after being deposited in the mail, first class postage prepaid, or the business
day after delivery to an express carrier, charges prepaid, addressed to each
party at the address provided herein, or at such other address as may hereafter
be furnished in writing by such party to the other.
        (d) Except as otherwise agreed between Lessee and Lessor in writing,
Lessee shall reimburse Lessor upon demand for costs and expenses incurred by
Lessor in connection with the execution and delivery of this Agreement, any
Lease or Related Agreement. Lessee shall reimburse Lessor on demand for all
costs (including Attorneys’ Fees) incurred by Lessor in connection with Lessee’s
exercise of any purchase or extension option under any Lease, or any amendment
or waiver of the terms of this Agreement or any Lease or Related Agreement
requested by Lessee.
6
Master Lease Agreement

--------------------------------------------------------------------------------



        (e) Any provisions of this Agreement or any Lease or Related Agreement
which are unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions thereof, and any such unenforceability shall not render
unenforceable such provisions in any other jurisdiction. Any requirement for the
execution and delivery of any document, instrument or notice may be satisfied,
in Lessor’s discretion, by authentication as a record within the meaning of, and
to the extent permitted by, Article 9 of the UCC.
        (f) THIS AGREEMENT AND ANY LEASE OR RELATED AGREEMENT, AND THE LEGAL
RELATIONS OF THE PARTIES THERETO, SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO CHOICE OF LAW PRINCIPLES; THE PARTIES CONSENT AND SUBMIT TO THE JURISDICTION
OF THE STATE AND FEDERAL COURTS OF SUCH STATE FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING THEREFROM, AND EXPRESSLY WAIVE ANY OBJECTIONS
THAT IT MAY HAVE TO THE VENUE OF SUCH COURTS. THE PARTIES EXPRESSLY WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT THERETO. IN NO
EVENT SHALL LESSOR HAVE ANY LIABILITY TO LESSEE FOR INCIDENTAL, GENERAL,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES. Any cause of action by Lessee
against Lessor relating to this Agreement or any Lease or Related Agreement
shall be brought within one year after any such cause of action first arises,
and Lessee hereby waives the benefit of any longer period provided by statute.
        (g) EACH LEASE, TOGETHER WITH THIS AGREEMENT AND ANY RELATED AGREEMENTS,
(i) CONSTITUTES THE FINAL AND ENTIRE AGREEMENT BETWEEN THE APPLICABLE PARTIES
SUPERSEDING ALL CONFLICTING TERMS OR PROVISIONS OF ANY PRIOR PROPOSALS, APPROVAL
LETTERS, TERM SHEETS OR OTHER AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES,
(ii) MAY NOT BE CONTRADICTED BY EVIDENCE OF (y) ANY PRIOR WRITTEN OR ORAL
AGREEMENTS OR UNDERSTANDINGS, OR (z) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES; and (iii) MAY NOT BE AMENDED,
NOR MAY ANY RIGHTS THEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY CHARGED WITH SUCH AMENDMENT OR WAIVER.
7
Master Lease Agreement


--------------------------------------------------------------------------------





        In Witness Whereof, Lessor and Lessee have executed this Agreement as of
the date first above written.
BANC OF AMERICA LEASING & CAPITAL, LLC (Lessor)
CASELLA WASTE SYSTEMS, INC. (Lessee)
By:
/s/ Erin M. Parks
By:
/s/ Edmond R. Coletta
Print Name:
Erin M. Parks
Print Name:
Edmond R. Coletta
Title:
Vice President
Title:
Senior Vice President and Chief Financial Officer
Taxpayer ID #:
03-0338873
Org. ID # (if any):
2327496
Chief Executive Office:
25 Greens Hill Lane Rutland, VT 05701

7
Master Lease Agreement